917 So.2d 422 (2006)
Anthony ROSTANO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-59.
District Court of Appeal of Florida, Fourth District.
January 11, 2006.
*423 Kayo E. Morgan of Kayo E. Morgan, P.A., Fort Lauderdale, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and August A. Bonavita, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the orders denying post conviction relief. We write to briefly address the claim that counsel was deficient for failing to request a "good faith belief" jury instruction. During appellant's trial, this issue was adequately covered by counsel's argument and the standard jury instruction on grand theft, which required proof of criminal intent. Accordingly, "counsel's failure to proffer a specific instruction on good faith did not fall outside the wide range of professionally competent assistance." Willis v. U.S., 87 F.3d 1004, 1008 (8th Cir.1996) (internal citations omitted). Also, we find no prejudice in the failure to request the instruction because there was not a reasonable probability that the jury would have decided the case differently had the instruction been given. See U.S. v. Haddock, 12 F.3d 950, 959 (10th Cir.1993).
FARMER, KLEIN and GROSS, JJ., concur.